DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/20/21.
Applicant’s election without traverse of Group II in the reply filed on 07/20/21 is acknowledged.
Claims 1-7 and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/21.
The reply filed 07/20/21 affects the Application 16/743,806 as follows:
1.      Claims 8-19, the invention of Group II are prosecuted by the examiner. 
Claims 1-7 and 20-24 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-24 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-19 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites “A method for (A) promoting beneficial bacterial growth in the colon of a mammal, said method comprising ingesting on an effective schedule a beneficial bacterial 
The abbreviations or terms “S-88”, “S-198” and “S-7” in claim 10, render the claims indefinite. More specifically, it is unclear what the abbreviations or terms, “S-88”, “S-198” and “S-7” designates or means. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuguchi et al. (J Nutr Sci Vitaminol, 1997, 43, 515-527).
Claim 8 is drawn to a method for (A) promoting beneficial bacterial growth in the colon of a mammal, said method comprising ingesting on an effective schedule a beneficial bacterial growth effective amount of a sphingan and an ingestible medium; (B) decreasing propionate and/or increasing butyrate levels in the colon of a mammal, said method comprising: ingesting on an effective schedule a composition comprising an effective amount of a sphingan and an ingestible medium; (C) improving intestinal barrier integrity in the colon of a mammal, said method comprising: ingesting on an effective schedule a composition comprising an intestinal barrier integrity effective amount of a sphingan and an ingestible medium; or (D) reducing levels of TNF-α and/or IL-8 in the colon of a mammal, said method comprising: ingesting on an effective schedule a composition comprising a TNF-α and/or IL-8 reducing effective amount of a sphingan and an ingestible medium.
Tetsuguchi et al. disclose Applicants’ method for (A) promoting beneficial bacterial growth in the colon of a mammal (rat), said method comprising ingesting on an effective schedule (four weeks) a beneficial bacterial growth effective amount of a sphingan (gellan gum) and an ingestible medium (food or diet); (B) decreasing propionate and/or increasing butyrate levels in the colon of a mammal (rat), said method comprising: ingesting on an effective schedule (four weeks) a composition comprising an effective amount of a sphingan (gellan gum) and an ingestible medium (food or diet); (C) improving intestinal barrier integrity in the colon of a mammal (rat), said method comprising: ingesting on an effective schedule (four weeks) a composition comprising an intestinal barrier integrity effective amount of a sphingan (gellan gum) and an ingestible medium (food or diet); or (D) reducing levels of TNF-α and/or IL-8 in the 
It should be noted that Tetsuguchi et al. administer the same composition (a sphingan (gellan gum) and an ingestible medium) in the same amount to the same mammal (i.e.; the mammal ingests or feeds on the same composition in the same amount) as claimed by Applicant and the composition (sphingan (gellan gum) and an ingestible medium) should inherently have the same effect of (A) promoting beneficial bacterial growth in the colon of a mammal (rat); (B) decreasing propionate and/or increasing butyrate levels in the colon of a mammal (rat); (C) improving intestinal barrier integrity in the colon of a mammal (rat); or (D) reducing levels of TNF-α and/or IL-8 in the colon of a mammal (rat).  
Also, it should be noted that because the only step in the method is administration or ingestion of a composition (a sphingan (gellan gum) and an ingestible medium), it is deemed that the administration or ingestion of the composition disclosed by Tetsuguchi et al. would have inherently performed the mechanism or provide the same effect of (A) promoting beneficial bacterial growth in the colon of a mammal (rat); (B) decreasing propionate and/or increasing butyrate levels in the colon of a mammal (rat); (C) improving intestinal barrier integrity in the colon of a mammal (rat); or (D) reducing levels of TNF-α and/or IL-8 in the colon of a mammal (rat), because it is the same composition given in the same amount to the same mammal. See Ex parte Novitski, 26 USPQ 2d 1389. See also Eli Lilly and Co. v. Barr Laboratories Inc. 251 F3d. 955; 58 USPQ2d 1869-1881 (Fed. Cir. 2001) with regard to inherency as it related to the claimed invention herein." 
 
It is also noted that “[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1378 (Fed. Cir. 2005). 
Therefore, the prior art method anticipates claims 8, 14-16.  It should be noted that the shingan gellan gum comprises a tetramer, Glc,GlcA,Glc,Rha as claimed by Applicant. Also, it should be noted that the Examiner considers the promotion of beneficial bacterial growth such as bifidobacteriaceae in the colon of the mammal as a property or effect of the gellan gum.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 9-13, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tetsuguchi et al. (J Nutr Sci Vitaminol, 1997, 43, 515-527) in view of Anfinsen et al. (US 20050118326 A1).
 Claim 9 is drawn to the method of claim 8, wherein the mammal is a human and the amount of the sphingan is selected from specific recited mg/kg including 10 mg/kg to about 150 mg/kg of the human ingesting the composition.
Tetsuguchi et al. disclose Applicants’ method for (A) promoting beneficial bacterial growth in the colon of a mammal (rat), said method comprising ingesting on an effective schedule (four weeks) a beneficial bacterial growth effective amount of a sphingan (gellan gum) and an ingestible medium (food or diet); (B) decreasing propionate and/or increasing butyrate levels in the colon of a mammal (rat), said method comprising: ingesting on an effective schedule (four weeks) a composition comprising an effective amount of a sphingan (gellan gum) and an ingestible medium (food or diet); (C) improving intestinal barrier integrity in the colon of a mammal (rat), said method comprising: ingesting on an effective schedule (four weeks) a composition comprising an intestinal barrier integrity effective amount of a sphingan (gellan gum) and an ingestible medium (food or diet); or (D) reducing levels of TNF-α and/or IL-8 in the colon of a mammal (rat), said method comprising: ingesting on an effective schedule (four weeks) a composition comprising a TNF-α and/or IL-8 reducing effective amount of a sphingan (gellan gum) and an ingestible medium (food or diet) (see abstract; see also page 517, Table 1).
It should be noted that Tetsuguchi et al. administer the same composition (a sphingan (gellan gum) and an ingestible medium) in the same amount to the same mammal (i.e.; the mammal ingests or feeds on the same composition in the same amount) as claimed by Applicant and the composition (sphingan (gellan gum) and an ingestible medium) should inherently have 
Also, it should be noted that because the only step in the method is administration or ingestion of a composition (a sphingan (gellan gum) and an ingestible medium), it is deemed that the administration or ingestion of the composition disclosed by Tetsuguchi et al. would have inherently performed the mechanism or provide the same effect of (A) promoting beneficial bacterial growth in the colon of a mammal (rat); (B) decreasing propionate and/or increasing butyrate levels in the colon of a mammal (rat); (C) improving intestinal barrier integrity in the colon of a mammal (rat); or (D) reducing levels of TNF-α and/or IL-8 in the colon of a mammal (rat), because it is the same composition given in the same amount to the same mammal. See Ex parte Novitski, 26 USPQ 2d 1389. See also Eli Lilly and Co. v. Barr Laboratories Inc. 251 F3d. 955; 58 USPQ2d 1869-1881 (Fed. Cir. 2001) with regard to inherency as it related to the claimed invention herein." 
Moreover, Applicant’s recitation of a new mechanism of action herein, “(A) promoting beneficial bacterial growth in the colon of a mammal (rat); (B) decreasing propionate and/or increasing butyrate levels in the colon of a mammal (rat); (C) improving intestinal barrier integrity in the colon of a mammal (rat); or (D) reducing levels of TNF-α and/or IL-8 in the colon of a mammal (rat)” for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.  Note that a mechanism of action of a treatment would not by itself carry patentable weight if the prior art teaches the same or nearly the same method steps. 
 examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1378 (Fed. Cir. 2005). 
Furthermore, Tetsuguchi et al. disclose that the rats fed the gellan gum diet showed a weight loss in cecal contents and weight gain in colonic contents (see abstract). Also, Tetsuguchi et al. disclose that in the gellan gum-fed rats, the tops of the ileal and cecal microvilli adhered to one another and were covered with their contents (see abstract). In addition, Tetsuguchi et al. disclose that gellan gum diets affected different aspects of the morphological fine structure of the digestive tract of rats fed those dietary fibers for 4 weeks, and that these different morphological changes brought about by the dietary fibers may reflect the different manners of effects caused by those fibers on the mucosa of the digestive tract (see page 526, last paragraph). Also, Tetsuguchi et al. disclose that rats were fed or ingested a 5% gellan gum diet (see page 516, 1st paragraph under Material and Methods). 
The difference between Applicant’s method and the method of Tetsuguchi et al. is that Tetsuguchi et al.’s sphingan gellan gum is administered or ingested by a mammal that is a human in specific amounts of mg/kg whereas Tetsuguchi et al. disclose that the same sphingan gellan gum is administered or ingested by a mammal that is a rat and also do not explicitly disclose the amount of the sphingan gellan gum in mg/kg ingested.  
Anfinsen et al. disclose reduced digestible carbohydrate food having reduced blood glucose response (see abstract; see also Title). Furthermore, Anfinsen et al. disclose reducing the digestion of digestible carbohydrates in a digestible carbohydrate-based material, and reducing the absorption of the digestion product(s) of digestible carbohydrates (that is, simple sugars) 
Also, Anfinsen et al. disclose that gellan gum adds viscosity in foods and the small intestine and is readily fermented to short chain fatty acids (SCFA) in the colon (see page 20, [0167]). Furthermore, Anfinsen et al. disclose that the primary SCFA generated by fermentation are acetate, propionate and butyrate, accounting for 83-95% of the total SCFA concentration in the large intestine, which ranges from about 60-150 µmol/L (see page 16, [0144]). Also, Anfinsen et al. disclose that at the colonic level, the fermentation of the undigestible carbohydrate increases the concentration of these health-promoting short chain fatty acids (SCFA) and endogenous, more pH tolerant microflora, such as the bifidobacteria, to exert potential health effects such as 1) influencing mucosal cell growth and blood flow, 2) increasing mucus production 3) acting as cellular differentiating agents (anti-tumor effects), 4) preventing colitis, and 5) improving mineral absorption, such as calcium or magnesium, inhibiting the growth of pathogens. The SCFA, particularly propionate, absorbed into the portal blood system and reaching the liver and kidneys can further influence metabolism (see page 16, [0145]).

Also, Anfinsen et al. disclose that the structural/viscous fermentable material which can include the sphingan gellan gum, rhamsan gum, or welan gum and mixtures thereof can be present in the composition in an amount of about 0.2% to about 20 % by weight, and more typically about 0.5% to about 5% by weight (see page 9, Table B). It should be noted that for gellan gum in an amount of 5% by weight of a daily total digestible carbohydrate of 130 g/day administered to or ingested by an adult human of about 70kg would equate to about (((5/100) x 130 g x (1000 mg/1 g))/70 kg ) = 93 mg/kg.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Tetsuguchi et al. and Anfinsen et al. to feed or orally administer a composition comprising the sphingan gellan gum and an ingestible medium such as food or diet to a mammal that is a human and that is ingested by the human and that in an amount suggested by Anfinsen et al. for an adult (human) such as 93 mg/kg, such as to determine the different morphological changes brought about by the sphingan gellan gum on the mucosa of the digestive tract of said human such as in the colon as taught by Tetsuguchi et al. of said human, and to expect that the sphingan gellan gum composition would promote beneficial bacterial growth such as the bifidobacteria growth in the colon of the human and would also increase the butyrate (an SCFA) levels (due to the fermentation of gellan gum) in the colon of the human as taught or suggested by Anfinsen et al. and consequently improve the intestinal barrier integrity in the colon of the human especially since Anfinsen et al. disclose that the SCFA provide potential 
One having ordinary skill in the art would have been motivated in view of Tetsuguchi et al. and Anfinsen et al. to feed or orally administer a composition comprising the sphingan gellan gum and an ingestible medium such as food or diet to a mammal that is a human and that is ingested by the human and that in an amount suggested by Anfinsen et al. for an adult (human) such as 93 mg/kg, such as to determine the different morphological changes brought about by the sphingan gellan gum on the mucosa of the digestive tract of said human such as in the colon as taught by Tetsuguchi et al. of said human, and to expect that the sphingan gellan gum composition would promote beneficial bacterial growth such as the bifidobacteria growth in the colon of the human and would also increase the butyrate (an SCFA) levels (due to the fermentation of gellan gum) in the colon of the human as taught or suggested by Anfinsen et al. and consequently improve the intestinal barrier integrity in the colon of the human especially since Anfinsen et al. disclose that the SCFA provide potential health effects such as influencing mucosal cell growth and blood flow, increase mucus production, improve mineral absorption and inhibit the growth of pathogens.
It should be noted that it is obvious to use different gellan gum such as gellan gum that is high, intermediate or low acyl gellan whether or not it is considered as being high, intermediate or low acyl gellan gum especially since gellan gum inherently comprises acyl or acetate groups and Tetsuguchi et al. and Anfinsen et al. teach the use of gellan gum or that gellan gum can be used.  Also, it should be noted that it is obvious to use different gellan gum oligosaccharides such as gellan gum that is high, intermediate or low acyl gellan oligosaccharides whether or not it is considered as being high, intermediate or low acyl gellan gum oligosaccharides especially 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MICHAEL C HENRY/Examiner, Art Unit 1623